Name: Commission Regulation (EEC) No 3000/78 of 18 December 1978 amending Regulation (EEC) No 3559/73 laying down detailed rules for granting financial compensation and indemnities, fixing the withdrawal price and determining the buying-in price for certain fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 357/28 Official Journal of the European Communities 21 . 12 . 78 COMMISSION REGULATION (EEC) No 3000/78 of 18 December 1978 amending Regulation (EEC) No 3559/73 laying down detailed rules for granting financial compensation and indemnities , fixing the withdrawal price and deter ­ mining the buying-in price for certain fishery products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organiza ­ tion of the market in fishery products ('), as last amended by Regulation (EEC) No 2903/78 (2), and in particular Article 1 1 (5) thereof, Whereas Commission Regulation (EEC) No 3559/73 (3), as last amended by Regulation (EEC) No 2955/77 (4 ), laid down detailed rules for granting finan ­ cial compensation and indemnities and for fixing the withdrawal prices ; Whereas Council Regulation (EEC) No 108/76 (5) laid down general rules for determining, in the fisheries sector, the landing areas very distant from the main centres of consumption in the Community ; Whereas the second subparagraph of Article 1 1 (4) of Regulation (EEC) No 100/76 provides that, in order to ensure that producers in landing areas which are very distant from the main centres of consumption in the Community have access to markets under satisfactory conditions, the Community withdrawal prices may be multiplied by conversion factors for those areas ; whereas these factors are to be determined in such a way that the differences between the prices thus converted correspond to the price differences to be expected in the case of normal production on the basis of the natural conditions of price formation on the market ; whereas the trend observed in a certain landing area very distant from the main centres of consumption enables the regionalization of this area to be abolished in the case of whiting ; whereas the trend of the market price for hake in certain areas and therefore the price formation to be expected call for the fixing of a conversion factor valid in these areas ; whereas the trend of the market price for mackerel and sardines from the Atlantic and the satisfactory disposal thereof require the corresponding conversion factors to be fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 Annex III to Regulation (EEC) No 3559/73 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1978 . For the Commission Finn GUNDELACH Vice-President ») OJ No L 20, 28 . 1 . 1976, p. 1 . 2) OJ No L 347, 12. 12. 1978 , p. 1 . J) OJ No L 361 , 29 . 12. 1973, p. 53 . &lt;) OJ No L 348 , 30. 12. 1977, p. 29 . 5) OJ No L 20, 28 . 1 . 1976, p. 45. No L 357/2921 . 12 . 78 Official Journal of the European Communities ANNEX 'ANNEX III Species Landing area Conversion factor Mackerel 1 . Coastal areas of and islands off Ireland 0.58 2 . Coastal areas of and islands off Northern Ireland and the counties of Cornwall and Devon in the United Kingdom 0.77 3 . Coastal areas of the west, north and north-east, as far as Aberdeen in Scotland, and the islands to the west and north of these areas 0-66 Sardines from the Atlantic 4 . Coastal areas of and islands off the counties of Cornwall and Devon in the United Kingdom 0.48 Hake 5 . Coastal areas from Portpatrick in south-west Scotland to Wick in north-east Scotland and the islands to the west and north of these areas 0.88 '